Citation Nr: 0700450	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service-connected 
arthritis of the cervical and dorsal spine, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel  


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1957, October to November 1962, and July 1990 to February 
1993.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In October 2003 and May 2006 the Board remanded the matter 
for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that in a September 2006 letter, the veteran 
appears to be seeking an increased rating for residuals of 
his right thumb fracture.  Residuals of the fracture have 
been service connected since February 1993 and have been 
assigned a 10 percent rating.  Based on the results of the 
July 2006 VA examination, it appears the veteran is now 
claiming his decreased grip strength is related to his thumb 
fracture.  This issue has not been developed by the RO and is 
referred for appropriate action.


FINDINGS OF FACT

1.  The veteran's spinal disability is not manifested by a 
severe limitation of motion of the cervical spine.

2.  The veteran's spinal disability does not have associated 
neurological abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis of the cervical and dorsal spine have not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.71a, DC 5003-
5290 (prior to September 26, 2003), 5235-5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected spinal disability.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities found in 38 C.F.R. Part 4, which sets forth 
separate rating codes for various disabilities.  Generally, a 
disability must be considered in the context of the whole 
recorded history.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  In this case, the veteran was initially 
service connected for his back disorder in a rating decision 
of July 1993.  This claim for an increased rating came in 
January 1999.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
an accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran is presently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5290.  Since his 
claim was filed in January 1999, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome (IDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id. The regulations regarding 
diseases and injuries to the spine generally, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004). The law 
requires that for any date prior to September 23, 2002, the 
Board cannot apply the first set of revised regulations and 
that for any date prior to September 26, 2003, the Board 
cannot apply the second set of revised regulations.

Under both versions of the regulations that were in effect 
before the September 2003 change, the only diagnostic code 
raised by the medical evidence that might allow for an 
increased rating is DC 5290.  Under DC 5290 a rating of 30 
percent is not warranted unless the medical evidence shows a 
severe limitation of motion of the cervical spine.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  

The veteran's range of motion of his cervical spine has been 
measured on a number of occasions.  In March 1993 his left 
and right lateral rotation was 55 degrees, dorsiflexion was 
30 degrees, and forward flexion was 20 degrees.  In February 
1997 right rotation was 40 degrees, left was 30 degrees, 
forward flexion was 30 degrees, and extension was 20 degrees.  
In February 1999 a VA examiner found the veteran could 
forward flex his neck completely and could hyperextend 5 
degrees.  He was also found to laterally rotate and bend his 
neck normally.  In February 2000 flexion was 25 degrees and 
extension was 10 degrees.  The veteran was able to laterally 
bend his neck 10 degrees to the right and 5 degrees to the 
left.  Most recently, in November 2004 neck flexion was 50 
degrees, extension was 55 degrees, left and right lateral 
bending was 30 degrees, left rotational twisting was 30 
degrees, and right rotational twisting was 35 degrees.

The sum of this evidence does not support an increased rating 
under DC 5290.  Although the veteran clearly demonstrates a 
limitation of motion of his cervical spine, these 
measurements to not suggest the limitation rises to the level 
of severe.  At best, the February 2000 examination results 
considered in isolation may be severe, but when viewed in 
combination with all the other measurements, including recent 
measurements from 2004, the veteran's disability overall is 
more appropriately categorized as moderate.

The Board notes that between the September 2002 change and 
the September 2003 change in the regulations, the rating 
schedule allowed separate evaluations for orthopedic and 
neurological manifestations under DC 5293, the diagnostic 
code for intervertebral disc syndrome.  While intervertebral 
disc syndrome is raised by some of the medical evidence, at 
no point does it warrant a rating in excess of 20 percent, 
and between September 2002 and September 2003 specifically, 
the medical evidence does not support the award of separate 
orthopedic or neurological evaluations.  

Similarly, since the September 2003 regulation change, the 
medical evidence, which consists of November 2004 and July 
2006 VA examinations and a few private treatment records, 
does not raise the application of any diagnostic code that 
could provide an increased rating for the veteran's back 
disability.  This medical evidence suggests only one possible 
avenue for an increased rating under the current regulations.  
Note (1) to the General Rating Schedule allows separate 
ratings for any neurological abnormalities associated with 
disabilities of the spine, and as discussed in the May 2006 
remand, there is medical evidence from 2000 and 2004 which 
suggested that decreased grip and arm strength may be 
associated with the veteran's back disability.  The remand 
ordered a medical opinion by a VA examiner in order to 
ascertain whether an additional rating was warranted in this 
regard.  

In July 2006 the same VA examiner who had provided medical 
reports on the veteran in the past found that the veteran's 
decreased strength is not associated with his service 
connected spinal disability, but is the result of an old 
right thumb fracture. The examiner reported, "it is less 
likely than not that the veteran's right hand grip strength 
weakness is secondary to cervical spine degenerative disc 
disease or radiculopathy and more likely than not that it is 
secondary to his remote right thumb fracture. The strength 
deficit is not associated with the service-connected cervical 
and dorsal spine condition pathology."  

For all of these reasons, an increased rating is not 
warranted under either the old or the new regulations and the 
veteran's claim is denied.  In reaching this conclusion, the 
Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 20 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his 
disability.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2003, April 2004, and May 2006.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decisions  reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

A rating in excess of 20 percent for arthritis of the 
cervical and dorsal spine is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


